DETAILED ACTION
Status of Claims
This Office action is in response to the application filed on 10/14/2020. Claims 1-20 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements submitted on 10/14/2020 and 03/01/2022 are both in compliance with 37 C.F.R. 1.97 and are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
The limitations reciting “a controller configured to” perform the functions of claims 1-14
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (¶ 22: “The controller includes at least one processor and a computer-readable storage device or media encoded with programming instructions (e.g., the taxi navigation software) for configuring the controller. The processor may be any custom-made or commercially available processor, a central processing unit (CPU), a graphics processing unit (GPU), an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), an auxiliary processor among several processors associated with the controller, a semiconductor-based microprocessor (in the form of a microchip or chip set), any combination thereof, or generally any device for executing instructions.”) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 15, and 20:
Claims 1, 15, and 20 each include three recitations of “an applicable scaling factor.” It is unclear whether each recitation introduces a new applicable scaling factor or refers to the same applicable scaling factor; this lack of clarity leads to indefiniteness. For examination purposes, the claims have been interpreted as if each recitation introduces a new applicable scaling factor that is not necessarily the same as the others. Clarification is required.
Regarding claims 7-9:
Claims 7-9 each include a recitation of “the applicable scaling factor,” and it is unclear which of the three applicable scaling factors each recitation refers to, leading to indefiniteness. For examination purposes, claim 7 is interpreted as if the applicable scaling factor refers to the first recited applicable scaling factor of claim 1, claim 8 is interpreted as if the applicable scaling factor refers to the second recited applicable scaling factor of claim 1, and claim 9 is interpreted as if the applicable scaling factor refers to the third recited applicable scaling factor of claim 1. Clarification is required.
Regarding claims 2-6, 10-14, and 16-19:
Since claims 1 and 15 are rejected as being indefinite under 35 U.S.C. 112(b), claims 2-6, 10-14, and 16-19 are also rejected under 35 U.S.C. 112(b), because of their dependency upon rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur et al. (US 2007/0241936 A1), hereinafter Arthur, in view of Goldstein (US 10,473,484 B1).
Regarding claim 1:
		Arthur discloses the following limitations:
“A flight deck system in an aircraft for providing progressive taxiing guidance to a destination at an aerodrome per taxi clearance information, the flight deck system comprising a controller configured to: generate a graphical insert to overlay a small portion of an active navigation display provided on a display device in a cockpit of the aircraft.” (See at least Arthur Abstract, ¶¶ 21-22, and FIG. 3 reproduced below: “The processing element is configured to receive head position information from the head tracking device, to receive current location information of the aircraft, and to render a virtual airport scene corresponding to the head position information and the current aircraft location.” The virtual airport scene is part of an airplane cockpit display with an “overhead insert scene (element 70 in FIG. 3)” which corresponds to the claimed “graphical insert.” The “processing element” corresponds to the claimed controller.)

    PNG
    media_image1.png
    704
    541
    media_image1.png
    Greyscale

“the graphical insert configured to provide a progressive depiction of upcoming travel surfaces on a cleared taxi route using stick characters and alphanumeric characters.” (See at least Arthur ¶ 30 and FIG. 6 reproduced below: “The top-down representation comprises an identifier 80 of the taxiway/runway upon which the aircraft is currently located and/or approaching. The representation of FIG. 6 comprises forward markings 78 showing a planned route of the aircraft on the rendered portion of the taxiway/runway, and, optionally, may comprise aft markings showing a past route of the aircraft on the rendered portion of the taxiway/runway. The route markings may be a continuous line, or may be a series of spaced apart markers as shown in FIG. 6. As discussed above, the top-down representation of FIG. 6 may be separately displayed or may be superimposed on the virtual airport scene as illustrated in FIG. 3.” The “forward markings 78” correspond to the claimed “stick characters,” and the “identifier 80” corresponds to the claimed “alphanumeric characters.” Even though the identifier 80 is illustrated as “25-7” in FIG. 6 instead of an alphanumeric character, this identifier still teaches the use of alphanumeric characters as claimed because it appears that both the identifier 80 and the alphanumeric characters of the instant application are used to signify the names of the different taxiways/runways. It would have been an obvious design choice to use alphanumeric characters instead of a purely numeric character like “25-7.”)

    PNG
    media_image2.png
    794
    481
    media_image2.png
    Greyscale


“the graphical insert comprising a [map including] a current travel surface alphanumeric indicator, and a current travel surface stick character that is representative of a current travel surface on which the aircraft travels.” (See at least Arthur ¶¶ 11, 30, and FIG. 6 reproduced above: “The processing element may be further configured to render a top-down airport map illustrating a taxi route based on the taxi clearance information. The head worn display may be further configured to receive the top-down airport map from the processing element and to display the top-down airport map. The processing element may be further configured to render an indicator of the current aircraft location on the top-down airport map.” Further, “The top-down representation comprises an identifier 80 of the taxiway/runway upon which the aircraft is currently located and/or approaching. The representation of FIG. 6 comprises forward markings 78 showing a planned route of the aircraft on the rendered portion of the taxiway/runway.”)
“position, on the graphical insert based on an applicable scaling factor, a crossing travel surface sign representing a crossing travel surface that intersects the current travel surface.” (See at least Arthur ¶¶ 27, 29, and FIG. 5 reproduced below: “Referring now to FIG. 5, a display of such a top-down airport map 60 is illustrated, in accordance with an embodiment of the invention. Superimposed on the map 60 is the taxi route 62 (illustrated in FIG. 5 as a dashed white line) that the pilot has been instructed to follow. The rendered top-down map may also include an indicator 64 of the current aircraft location (illustrated in FIG. 5 as a triangle). Such a top-down map typically provides a wider prospective of the planned route. Although not illustrated on FIG. 5, the processing element may also determine at which points along the route the pilot should stop the aircraft, e.g., prior to crossing an active runway, and may display a ‘stop sign’ or some other indicator of the need to stop at such points.”)

    PNG
    media_image3.png
    720
    534
    media_image3.png
    Greyscale

“position, on the graphical insert based on an applicable scaling factor, a first-turn travel surface stick character representing a first-turn travel surface that intersects the current travel surface, wherein the first-turn travel surface is the next travel surface after the current travel surface on the cleared taxi route.” (See at least Arthur ¶¶ 27, 29, and FIG. 5 reproduced above: As shown in FIG. 5, the display can include a taxi route 62 which is illustrated in a way that corresponds to the claimed “stick character.” FIG. 5 illustrates an example in which an aircraft is directed to follow taxi route 62 to go straight, then curve to the right, then pass through three intersections, turn left, turn left again, and finally turn right. The runway that the aircraft enters after the first left turn corresponds to the claimed “first-turn travel surface that intersects the current travel surface.”)
“position, on the graphical insert based on an applicable scaling factor, a second-turn travel surface stick character representing a second-turn travel surface that intersects the first-turn travel surface, wherein the second-turn travel surface is the next travel surface after the first-turn travel surface on the cleared taxi route.” (See at least Arthur ¶¶ 27, 29, and FIG. 5 reproduced above: FIG. 5 illustrates an example in which an aircraft is directed to follow taxi route 62 to go straight, then curve to the right, then pass through three intersections, turn left, turn left again, and finally turn right. The runway that the aircraft enters after the second left turn corresponds to the claimed “second-turn travel surface that intersects the first-turn travel surface.”)
“update the position of the crossing travel surface sign, the first-turn travel surface stick character, and/or the second-turn travel surface stick character as the aircraft travels on travel surfaces.” (See at least Arthur ¶ 25: “Referring now to FIG. 3, a display of a virtual airport scene is illustrated, in accordance with an embodiment of the invention. As discussed above, the virtual airport scene 28 is a full-color, real-time, three-dimensional view of the portion of the airport in which the aircraft is currently located.”)
“and cause the graphical insert to be displayed as an overlay over the small portion of the active navigation display provided on the display device while the aircraft travels on travel surfaces.” (See at least Arthur ¶ 30 and FIGS. 3 and 6: “the top-down representation of FIG. 6 may be separately displayed or may be superimposed on the virtual airport scene as illustrated in FIG. 3.”)
Arthur does not specifically disclose “the graphical insert comprising a non-linear map with non-linear scaling of an area in front of the aircraft, the non-linear map including a first map section that applies a first scaling factor, a second map section that applies a second scaling factor that is smaller than the first scaling factor.” However, this limitation is taught by Goldstein. (See at least Goldstein col. 7 l. 50-col. 8 l. 47 and FIG. 3 reproduced below: “As FIG. 3 shows at 304, 10 real world geographic distance units (e.g nm or any appropriate geographic distance unit) are represented on the map image as having differing image X, Y lengths for each segment grid of segment A and segment B. As presented, comparatively, a real geographic unit has a shorter image X, Y length in segment A than that of segment B. For example, an aircraft traveling at a constant velocity in the real world while being mapped in real time will appear to travel slower on segment A compared to segment B, since these segments have different scales, and are not linear with respect to real geographic distances.” Segment B corresponds to the claimed first map section with a first scaling factor, and segment A corresponds to the claimed second map section with a second, smaller scaling factor.)

    PNG
    media_image4.png
    708
    518
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Arthur by using a non-linear map with two different scaling factors as taught by Goldstein, because this modification provides a benefit over conventional methods since “Conventional methods exist to map a position of an aircraft on navigational charts that are linear or to scale. However, it is common for DPs and STARs to be non-linear or not to scale with respect to real geographic coordinates or distances. For example, a length ratio of two segments on a STAR may not be the same for corresponding segments on earth. As such, mapping a position of an aircraft on such non-linear charts is problematic, difficult, and inaccurate using conventional methods. As such, there exists a need for a system for mapping a position of an aircraft on a non-linear navigational chart.” (See at least Goldstein col. 1 l. 55-col. 2 l. 2.)
	Regarding claim 2:
Arthur in combination with Goldstein discloses the “flight deck system of claim 1,” and Arthur further discloses the following limitations: 
“wherein the controller is further configured to: receive the taxi clearance information from air traffic control, aircraft sensor inputs identifying a location of the aircraft on a travel surface, and aerodrome mapping data.” (See at least Arthur ¶¶ 10-11, 19, and 25: “The taxi clearance information may comprise a plurality of sequential instructions, and the processing element may be configured to determine, based on the current aircraft location, which of the sequential instructions has been performed and which is next to be performed,” and, “the clearance text 48 describes the route that the aircraft has been directed to take by the ground controller.” Further, “The processing element may be further configured to render a top-down airport map illustrating a taxi route based on the taxi clearance information. The head worn display may be further configured to receive the top-down airport map from the processing element and to display the top-down airport map. The processing element may be further configured to render an indicator of the current aircraft location on the top-down airport map,” and “The location information may be received via the interface element 14 from an aircraft navigation system, such as from a global positioning system (GPS) or an inertial navigation system (INS).”)
“determine from the taxi clearance information and the aerodrome mapping data the cleared taxi route.” (See at least Arthur ¶ 11: “The processing element may be further configured to render a top-down airport map illustrating a taxi route based on the taxi clearance information. The head worn display may be further configured to receive the top-down airport map from the processing element and to display the top-down airport map. The processing element may be further configured to render an indicator of the current aircraft location on the top-down airport map.”)
“and identify a plurality of cleared travel surfaces on the cleared taxi route including the first-turn travel surface and the second-turn travel surface.” (See at least Arthur ¶¶ 10, 29, and FIG. 5: “The taxi clearance information may comprise a plurality of sequential instructions, and the processing element may be configured to determine, based on the current aircraft location, which of the sequential instructions has been performed and which is next to be performed. The next sequential instruction to be performed may be indicated on the display of the taxi clearance information.” Further, “The processing element 12 may be further configured to render a top-down airport map illustrating the taxi route based on the received taxi clearance information. This top-down map may then be displayed on the HWD. Referring now to FIG. 5, a display of such a top-down airport map 60 is illustrated.”)
	Regarding claim 3:
Arthur in combination with Goldstein discloses the “flight deck system of claim 2,” and Arthur further discloses “wherein the controller is further configured to: determine, using the aircraft sensor inputs, the taxi clearance information, and the aerodrome mapping data, when the aircraft deviates from the cleared taxi route; and provide an aural and/or visual alert when the aircraft deviates from the cleared taxi route.” (See at least Arthur ¶ 28: “the processing element may be further configured to detect that the aircraft has failed to follow the received taxi instructions (e.g., has made a wrong turn or failed to make a turn as instructed). The system may create a visual and/or audible alarm to alert the pilot of the error.”)
	Regarding claim 4:
Arthur in combination with Goldstein discloses the “flight deck system of claim 3,” and Arthur further discloses “wherein the controller is further configured to: determine, using the aircraft sensor inputs, the taxi clearance information, and the aerodrome mapping data, when the aircraft travels onto a surface where the aircraft exceeds a surface limit; and provide the aural and/or visual alert when the aircraft travels onto the surface where the aircraft exceeds the surface limit.” (See at least Arthur ¶ 28: “If specific weight-bearing or wing-span limitations are imposed on taxiways and ramp areas, these limitations may be identified in the display and alerted to the flight crew aurally if the aircraft currently exceeds these limits.”)
	Regarding claim 5:
Arthur in combination with Goldstein discloses the “flight deck system of claim 4,” and Arthur further discloses “wherein the controller is further configured to: determine, using the aircraft sensor inputs and the aerodrome mapping data, when the aircraft enters a closed surface; and provide the aural and/or visual alert when the aircraft enters the closed surface.” (See at least Arthur ¶ 28: “The system may also create a visual and/or audible alarm to alert the pilot of a closed runway/taxiway, or if the system detects that the aircraft is off-route or on the wrong runway.”)
Regarding claim 7:
Arthur in combination with Goldstein discloses the “flight deck system of claim 1,” and Goldstein further discloses “wherein to position the crossing travel surface sign, the controller is configured to position, on the graphical insert, the crossing travel surface sign to intersect the current travel surface stick character at the position based on the applicable scaling factor that is proportional to an actual distance of the crossing travel surface to the front of the aircraft, when the crossing travel surface is within the area covered by the non-linear map.” (See at least Goldstein col. 7 l 50-col. 8 l. 47 and FIG. 3, which disclose that each section of the non-linear map uses a scaling factor that is consistent with some “real geographic distance unit.” This teaches to position the crossing travel surface sign based on “the applicable scaling factor that is proportional to an actual distance of the crossing travel surface to the front of the aircraft” as claimed.)
	Regarding claim 8:
Arthur in combination with Goldstein discloses the “flight deck system of claim 1,” and Goldstein further discloses “wherein to position the first-turn travel surface stick character, the controller is configured to position, on the graphical insert, the first-turn travel surface stick character to intersect the current travel surface stick character at the position based on the applicable scaling factor that is proportional to an actual distance of the first-turn travel surface to the front of the aircraft, when the first-turn travel surface is within the area covered by the non-linear map.” (See at least Goldstein col. 7 l 50-col. 8 l. 47 and FIG. 3, which disclose that each section of the non-linear map uses a scaling factor that is consistent with some “real geographic distance unit.” This teaches to position the first-turn travel surface stick character based on “the applicable scaling factor that is proportional to an actual distance of the first-turn travel surface to the front of the aircraft” as claimed.)
	Regarding claim 9:
Arthur in combination with Goldstein discloses the “flight deck system of claim 1,” and Goldstein further discloses “wherein to position the second-turn travel surface stick character, the controller is configured to position, on the graphical insert, the second-turn travel surface stick character to intersect the first-turn travel surface stick character at the position based on the applicable scaling factor that is proportional to an actual distance of an intersecting point between the second-turn travel surface and the first-turn travel surface, when the second-turn travel surface is within the area covered by the non-linear map.” (See at least Goldstein col. 7 l 50-col. 8 l. 47 and FIG. 3, which disclose that each section of the non-linear map uses a scaling factor that is consistent with some “real geographic distance unit.” This teaches to position the second-turn travel surface stick character based on “the applicable scaling factor that is proportional to an actual distance of an intersecting point between the second-turn travel surface and the first-turn travel surface” as claimed.)
	Regarding claim 10:
Arthur in combination with Goldstein discloses the “flight deck system of claim 1,” and Arthur further discloses the following limitations:
“wherein the graphical insert comprises a plurality of display modes.” (See at least Arthur ¶ 17, which disclose that FIGS. 5-6 illustrate two different display modes for the top-down display insert.)
“wherein in a first mode, the graphical insert provides a current travel surface indicator and one or more travel surface signs adjacent to the current travel surface stick character for identifying upcoming turns, wherein each travel surface sign identifies an upcoming travel surface onto which the aircraft may exit the current travel surface.” (See at least Arthur ¶ 29 and FIG. 5, which disclose a display mode for the insert which displays the aircraft location and the planned route. The display shows the current travel surface along with crossing travel surfaces that the aircraft can turn onto.)
	Regarding claim 11:
Arthur in combination with Goldstein discloses the “flight deck system of claim 10,” and Arthur further discloses “wherein in a second mode, the graphical insert provides the current travel surface alphanumeric indicator, travel surface stick characters for identifying a plurality of turns in the cleared taxi route, and the destination for the cleared taxi route.” (See at least Arthur ¶¶ 12, 25, and FIGS. 3 and 6: “The representation may further comprise an identifier of the taxiway/runway upon which the aircraft is currently located. The representation may yet further comprise forward markings showing a planned route of the aircraft on the rendered portion of the taxiway/runway, and, optionally, aft markings showing a past route of the aircraft on the rendered portion of the taxiway/runway.” Further, “The virtual airport scene 28 also includes a virtual rendering of navigational and other operational information, such as ground speed indication 44, compass heading 46, taxiway/runway signs 42, clearance text 48, and a distance to the next point on the route 50. As will be discussed in more detail below, the clearance text 48 describes the route that the aircraft has been directed to take by the ground controller. In FIG. 3, the route is indicated as ‘T3>H>E>CS-C,’ which indicates that the pilot should taxi from Taxiway Tango 3, to Taxiway Hotel, to Taxiway Echo, and finally to Concourse C.” Even though the example of FIG. 3 illustrates this clearance text 48 as being positioned outside of the graphical insert 70, it would have been an obvious design choice to move this clearance text to be displayed within the graphical insert.)
Regarding claims 15-16:
Claims 15-16 are rejected under the same rationale, mutatis mutandis, as applied to claims 1-2 above, respectively.
Regarding claim 20:
Arthur does not explicitly disclose “Non-transitory computer readable media encoded with programming instructions configurable to cause a processor in a flight deck system in an aircraft to perform a method.” However, this limitation is taught by Goldstein. (See at least Goldstein col. 9 l. 37-col. 10 l. 19: “a computing system including a tangible computer-readable storage medium, also described herein as a storage machine, that holds machine-readable instructions executable by a logic machine (i.e. a processor or programmable control device) to provide, implement, perform, and/or enact the above described methods, processes and/or tasks.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Arthur by performing the method using a tangible computer-readable medium with executable instructions as taught by Goldstein, because this amounts to combining prior art elements according to known methods to yield predictable results.
The remaining limitations of claim 20 are taught by the combination of Arthur and Goldstein based on the same rationale, mutatis mutandis, as applied to claim 1 above.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur in view of Goldstein as applied to claims 5 and 16 above, and further in view of Romine, III (US 8,694,237 B1), hereinafter Romine.
	Regarding claim 6:
Arthur in combination with Goldstein discloses the “flight deck system of claim 5,” but does not specifically disclose “wherein the controller is further configured to: determine, using the aircraft sensor inputs and the aerodrome mapping data, when the aircraft approaches a location of interest; and provide the visual alert when the aircraft approaches the location of interest.” However, Romine does teach this limitation. (See at least Romine col. 2 ll. 26-35, col. 4 ll. 33-59, and col. 5 ll. 18-35: “The taxi navigation database 124 could comprise an aerodrome mapping database,” and “The HSIG [(hot spot information generator)] 130 may be programmed or configured to receive as input data representative of information obtained from various systems and/or sources including, but not limited to, the navigation data source 110 and the airport surface data source 120.” Further, “The system may further include a presentation system configured to receive advisory alert data generated by the HSIG and comprised of a visual display unit and/or an aural alert unit and present a hot spot advisory alert either visually, aurally, or both.” This disclosure teaches the claim limitations based on ¶ 25 of the instant specification, which clarifies the “location of interest” could be “a runway incursion hotspot, a parking stand, or a position reporting location,” for example.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Arthur in combination with Goldstein by providing an alert after determining that an aircraft is approaching a location of interest such as a hot spot as taught by Romine, because “By identifying hot spots, it is easier for users of an airport to plan the safest possible path of movement in and around that airport. Planning is a crucial safety activity for airport users--both pilots and air traffic controllers alike. By making sure that aircraft surface movements are planned and properly coordinated with air traffic control, pilots add another layer of safety to their flight preparations. Proper planning helps avoid confusion by eliminating last-minute questions and building familiarity with known problem areas of defined hot spots. Moreover, receiving real-time, hot spot information when the aircraft is located in close proximity to one or more hot spots will further enhance his or her airport surface situational awareness.” (See at least Romine col. 2 ll. 3-19.)
Regarding claim 17:
Claim 17 is rejected under the same rationale, mutatis mutandis, as applied to claims 3-4 and 6 above.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur in view of Goldstein as applied to claim 11 above, and further in view of Stayton et al. (US 2011/0029225 A1), hereinafter Stayton.
	Regarding claim 12:
Arthur in combination with Goldstein discloses the “flight deck system of claim 11,” but does not specifically disclose “wherein, in the second mode, the controller provides a predictive alert of a potential alert condition that may occur based on aircraft travel characteristics derived from aircraft sensor inputs to allow a flight crew member to take appropriate action to avoid the potential alert condition.” However, Stayton does teach this limitation. (See at least Stayton ¶ 40: “Alert by voice or symbol or both for any adverse condition such as but not limited to blunders by other or own airplane or vehicles onto the wrong path or predictions of a blunder from acceleration or velocity calculations or other parameters that may be used to predict or detect a blunder, tolerance, missed turn, excessive speed, approaching airplane, blocked area or conflicted traffic for any reason.” This disclosure teaches the claim limitation based on ¶ 25 of the instant specification, which clarifies that an example of the potential alert condition could be a missed turn.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Arthur in combination with Goldstein by providing a predictive alert for a condition such as an anticipated missed turn as taught by Stayton, because with this modification, “alerting information may be provided by this invention leading to a reduction in wasted time, wasted fuel, and emissions resulting in an increase in airport traffic handling capacity, increasing airline and passenger satisfaction.” (See at least Stayton ¶ 12.)
	Regarding claim 13:
Arthur in combination with Goldstein discloses the “flight deck system of claim 11,” but does not specifically disclose “wherein, in the second mode, the controller provides a predictive alert of a potential missed turn when the aircraft is determined to not be decelerating ahead of an upcoming turn as per the taxi clearance information to allow a flight crew member to take appropriate action before missing a turn.” However, Stayton does teach this limitation. However, Stayton does teach this limitation. (See at least Stayton ¶ 40: “Alert by voice or symbol or both for any adverse condition such as but not limited to blunders by other or own airplane or vehicles onto the wrong path or predictions of a blunder from acceleration or velocity calculations or other parameters that may be used to predict or detect a blunder, tolerance, missed turn, excessive speed, approaching airplane, blocked area or conflicted traffic for any reason.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Arthur in combination with Goldstein by providing a predictive alert for a condition such as an anticipated missed turn as taught by Stayton, because with this modification, “alerting information may be provided by this invention leading to a reduction in wasted time, wasted fuel, and emissions resulting in an increase in airport traffic handling capacity, increasing airline and passenger satisfaction.” (See at least Stayton ¶ 12.)
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur in view of Goldstein as applied to claims 11 and 15 above, and further in view of Burgin et al. (US 2011/0106343 A1), hereinafter Burgin.
	Regarding claim 14:
Arthur in combination with Goldstein discloses the “flight deck system of claim 11,” but does not specifically disclose “wherein in a third mode, the graphical insert visually displays the current travel surface alphanumeric indicator in a manner to indicate travel surface disagreement, and to gain flight crew attention, ceases to display the travel surface stick characters for upcoming turns.” However, Burgin does teach this limitation. (See at least Burgin ¶ 60 and FIGS. 4 and 9 reproduced below: FIG. 4 illustrates a normal aircraft display which shows a runway icon 48 and a runway identifier 50. In contrast, “In FIG. 9, first window 40 does not display the target runway description at all, but instead displays only text which reads ‘WRONG RUNWAY’ in all capital letters.” The pilot approaching the wrong runway corresponds to a “travel surface disagreement” as claimed.)

    PNG
    media_image5.png
    524
    524
    media_image5.png
    Greyscale
	 	
    PNG
    media_image6.png
    500
    519
    media_image6.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Arthur in combination with Goldstein by turning off the display of the runway in response to the pilot approaching the wrong runway as taught by Burgin, because “This is to alert the pilot of an aircraft on approach to the target airport that the aircraft is lined up to land on a runway other than the target runway” and is “effective to communicate the airport message to the pilot.” (See at least Burgin ¶ 60.)
	Regarding claim 18:
Claim 18 is rejected under the same rationale, mutatis mutandis, as applied to claims 10-11 and 14 above.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Arthur in view of Goldstein and Burgin as applied to claim 18 above, and further in view of Stayton.
Regarding claim 19:
Claim 19 is rejected under the same rationale, mutatis mutandis, as applied to claims 12-13 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lamb et al. (US 2022/0335845 A1) Abstract and ¶ 20 discloses an aircraft taxiing display that uses a mini map to show “a map of the airport, along with an indication of where the aircraft is located” on top of the regular display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662